

	

		II

		109th CONGRESS

		1st Session

		S. 1522

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Chambliss (for

			 himself, Mr. Stevens,

			 Mr. Burr, and Ms. Murkowski) introduced the following bill; which

			 was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To recognize the heritage of hunting and

		  provide opportunities for continued hunting on Federal public

		  land.

	

	

		1.Short titleThis Act may be cited as the

			 Hunting Heritage Protection

			 Act.

		2.FindingsCongress finds that—

			(1)recreational hunting is an important and

			 traditional recreational activity in which 13,000,000 people in the United

			 States 16 years of age and older participate;

			(2)hunters have been and continue to be among

			 the foremost supporters of sound wildlife management and conservation practices

			 in the United States;

			(3)persons who hunt and organizations relating

			 to hunting provide direct assistance to wildlife managers and enforcement

			 officers of the Federal Government and State and local governments;

			(4)purchases of hunting licenses, permits, and

			 stamps and excise taxes on goods used by hunters have generated billions of

			 dollars for wildlife conservation, research, and management;

			(5)recreational hunting is an essential

			 component of effective wildlife management by—

				(A)reducing conflicts between people and

			 wildlife; and

				(B)providing incentives for the conservation

			 of—

					(i)wildlife; and

					(ii)habitats and ecosystems on which wildlife

			 depend;

					(6)each State has established at least 1

			 agency staffed by professionally trained wildlife management personnel that has

			 legal authority to manage the wildlife in the State; and

			(7)recreational hunting is an environmentally

			 acceptable activity that occurs and can be provided for on Federal public land

			 without adverse effects on other uses of the land.

			3.DefinitionsIn this Act:

			(1)Agency

			 headThe term agency

			 head means the head of any Federal agency that has authority to manage a

			 natural resource or Federal public land on which a natural resource

			 depends.

			(2)Federal public

			 land

				(A)In

			 generalThe term

			 Federal public land means any land or water that is—

					(i)publicly accessible;

					(ii)owned by the United States; and

					(iii)managed by an executive agency for purposes

			 that include the conservation of natural resources.

					(B)ExclusionThe term Federal public land

			 does not include any land held in trust for the benefit of an Indian tribe or

			 member of an Indian tribe.

				(3)HuntingThe term hunting means the

			 lawful—

				(A)pursuit, trapping, shooting, capture,

			 collection, or killing of wildlife; or

				(B)attempt to pursue, trap, shoot, capture,

			 collect, or kill wildlife.

				4.Recreational

			 hunting

			(a)In

			 generalSubject to valid

			 existing rights, Federal public land shall be open to access and use for

			 recreational hunting except as limited by—

				(1)the agency head with jurisdiction over the

			 Federal public land—

					(A)for reasons of national security;

					(B)for reasons of public safety; or

					(C)for any other reasons for closure

			 authorized by applicable Federal law; and

					(2)any law (including regulations) of the

			 State in which the Federal public land is located that is applicable to

			 recreational hunting.

				(b)ManagementConsistent with subsection (a), each agency

			 head shall manage Federal public land under the jurisdiction of the agency

			 head—

				(1)in a manner that supports, promotes, and

			 enhances recreational hunting opportunities;

				(2)to the extent authorized under State law

			 (including regulations); and

				(3)in accordance with applicable Federal law

			 (including regulations).

				(c)No net

			 loss

				(1)In

			 generalFederal public land

			 management decisions and actions should, to the maximum extent practicable,

			 result in no net loss of land area available for hunting opportunities on

			 Federal public land.

				(2)Annual

			 reportNot later than October

			 1 of each year, each agency head with authority to manage Federal public land

			 on which recreational hunting occurs shall submit to the Committee on Resources

			 of the House of Representatives and the Committee on Energy and Natural

			 Resources of the Senate a report that describes—

					(A)(i)any Federal public land administered by the

			 agency head that was closed to recreational hunting at any time during the

			 preceding year; and

						(ii)the reason for the closure; and

						(B)areas administered by the agency head that

			 were opened to recreational hunting to compensate for the closure of the areas

			 described in subparagraph (A)(i).

					(3)Closures of

			 5,000 or more acresThe

			 withdrawal, change of classification, or change of management status that

			 effectively closes 5,000 or more acres of Federal public land to access or use

			 for recreational hunting shall take effect only if, before the date of

			 withdrawal or change, the agency head that has jurisdiction over the Federal

			 public land submits to the Committee on Resources of the House of

			 Representatives and the Committee on Energy and Natural Resources of the Senate

			 written notice of the withdrawal or change.

				(d)Areas not

			 affectedNothing in this Act

			 compels the opening to recreational hunting of national parks or national

			 monuments under the jurisdiction of the Secretary of the Interior.

			(e)No

			 priorityNothing in this Act

			 requires a Federal agency to give preference to hunting over other uses of

			 Federal public land or over land or water management priorities established by

			 Federal law.

			(f)Authority of

			 the States

				(1)SavingsNothing in this Act affects the authority,

			 jurisdiction, or responsibility of a State to manage, control, or regulate fish

			 and wildlife under State law (including regulations) on land or water in the

			 State, including Federal public land.

				(2)Federal

			 licensesNothing in this Act

			 authorizes an agency head to require a license or permit to hunt, fish, or trap

			 on land or water in a State, including on Federal public land in the

			 State.

				(3)State right of

			 action

					(A)In

			 generalAny State aggrieved

			 by the failure of an agency head or employee to comply with this Act may bring

			 a civil action in the United States District Court for the district in which

			 the failure occurs for a permanent injunction.

					(B)Preliminary

			 injunctionIf the district

			 court determines, based on the facts, that a preliminary injunction is

			 appropriate, the district court may grant a preliminary injunction.

					(C)Court

			 costsIf the district court

			 issues an injunction under this paragraph or otherwise finds in favor of the

			 State, the district court shall award to the State any reasonable costs of

			 bringing the civil action (including an attorney’s fee).

					

